DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6 are pending.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Claim 1:
“a normal inspection setting section that performs…”;
“a deep learning setting section causes…”; and
“an inspection execution section that applies…”.

Claims 2-6:
Various functional “section” as defined in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim(s) 1 recites limitation “the inspection target image”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the inspection target image” points to “a newly input inspection target image” or “a newly acquired inspection target image”. The resulting ambiguity renders the claim indefinite.

Claim(s) 2-6 is/are rejected under 112(b) for the same reason as given in their base  claim 1.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri (US2020/0402221) in view of Alekseevich et al (US2018/0349742).

Regarding claim 1, Ijiri teaches an image inspection apparatus that performs a quality determination of an inspection target based on an inspection target image acquired by capturing the inspection target, the apparatus comprising:
(Ijiri, Fig. 1; “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product”, [0077]; a discriminator is a classifier; “the acceptability determination may be simple determination on whether the product R has defects, or may include, in addition to the determination on whether the product R has defects, discrimination for the type of the 
…
a deep learning setting section that
	causes a neural network to learn by inputting a plurality of non-defective product images to which non-defective product attributes are given and/or a plurality of defective product images to which defective product attributes are given to an input layer of the neural network, and
	performs a setting of deep learning processing for classifying a newly input inspection target image into the non-defective product image and the defective product image; and
(Ijiri, Figs. 8-9, “The neural network 53 is a learning model serving a learning target, and is the second discriminator 54 before learning. In the embodiment, the neural network 53 (and the second discriminator 54) is a so-called convolutional neural network”, [0144]; the second discriminator 54 (a neural network) takes the input target image data 422 and classifies the target image, using the learned model from the second learning device (Fig. 8), into either defective product or non-defective product; “the correct answer data 3222 may be set to indicate the acceptability of the product by a binary value. In addition, for example, the correct answer data 3222 may be set so that the probability that the product is non-defective (that is, has no defect) or the probability that the product has a defect is indicated by a continuous value”, [0195])
	Ijiri does not expressly disclose but Alekseevich teaches:

	a setting of a characteristic amount used for an inspection and
		a setting of a threshold for confirming a non-defective product determination or a threshold for confirming a defective product determination from a user, the threshold being compared with the characteristic amount;
(Alekseevich, Fig. 1, simple classifier 115, classification engine 110; “simple classifier 115 may additionally determine a confidence level associated with each of the target characters (=> limitation “a setting of a characteristic amount used for an inspection”) that make up the recognition options 135. In one embodiment, the confidence level for each target character in recognition options 135 may be a probability percentage value for that target character. For example, if simple classifier 115 analyzed grapheme 130 and determined that there was a 70% probability that input grapheme image 130 was a "C", the associated confidence level may be represented by the 70% value. Simple classifier 115 may return the entire set of recognition options 135 to classification engine 110. In some implementations, classification engine 110 may then sort the target characters in the set of recognition options 135 by the associated confidence level and select those target characters that have an associated confidence level that meets a threshold value. For example, classification engine 110 may retain those target characters in recognition options 135 that have an associated confidence level of over 70%. In some implementations, classification engine 110 may then sort the target characters in the set of recognition options 135 by the associated confidence level and select the top-N target characters with the highest measured confidence level, where N 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Alekseevich into the system or method of Ijiri in order to achieve faster object/defect classification using a simple classifier than using a neural network classifier for any object recognition results with confidence level greater than a predetermined threshold. The combination of Ijiri and Alekseevich also teaches other enhanced capabilities.
	The combination of Ijiri and Alekseevich further teaches:
an inspection execution section that
	applies the normal inspection processing to a newly acquired inspection target image,
	confirms the non-defective product determination or the defective product determination for the inspection target image having the characteristic amount with which the non-defective product determination or the defective product determination is executable based on the characteristic amount within the inspection target image and 
	applies the deep learning processing to the inspection target image having the characteristic amount with which the non-defective product determination or the defective product determination is not confirmable, and
	executes the non-defective product determination or the defective product determination.
(The above limitations are directed to a method of using a common inspection classifier to produce defect classification (defective or non-defective as the simplest form of defect detection) when a certain classification judgment value is greater than a predetermined threshold; otherwise, when a certain classification judgment value is smaller than a predetermined threshold, using a neural network classifier for further classification. Alekseevich teaches a threshold based simple classifier which can successfully classify/recognize objects (defects, graphemes) with a confidence level greater than a threshold (e.g., an OCR recognition process, “if a stored document image had been processed using optical character recognition (OCR), the process may have used a simple classifier (e.g., simple classifier 115) to identify various recognition options (e.g., hypothesis) for each grapheme within the stored document image”, [0021]); Alekseevich implicitly teaches that the simple OCR classifier cannot classify/recognize any objects (defects, graphemes) that are with a confidence level smaller than a predetermined threshold (“classification engine 110 may retain those target characters in recognition options 135 that have an associated confidence level of over 70%”, [0025, 0029], otherwise, classification engine 110 will not retain those with confused objects (defects, graphemes), “a set of confusing graphemes may be determined by using statistical information associated with the recognition data for group of document images (e.g., document statistics 151) that describes graphemes that have been commonly confused with each other based on character recognition hypotheses that were generated during OCR of the group of document images”, [0020]; Alekseevich further teaches that after the confused objects (defects, graphemes) are identified, they may be further classified using CNNs 120 (Figs. 1 and 5; “Classification engine 110 may subsequently use recognition options 135 to select one of the CNNs 120 to further classify the grapheme image 130. In some implementations, the selected CNN 120 may be configured to recognize a particular set of confused graphemes”, [0026]))

Regarding claim 2, the combination of Ijiri and Alekseevich teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein the inspection execution section is configured to
confirm the non-defective product determination for the inspection target image having the characteristic amount with which the non-defective product determination is executable and confirm the defective product determination for the inspection target 
apply the deep learning processing to only the inspection target image having the characteristic amount with which the non-defective product determination is not confirmable and the inspection target image having the characteristic amount with which the defective product determination is not confirmable.
(Alekseevich, see comments on claim 1)

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri (US2020/0402221) in view of Alekseevich et al (US2018/0349742) and further in view of Maali (US2005/0286755).

Regarding claim 3, the combination of Ijiri and Alekseevich teaches its/their respective base claim(s).
The combination does not expressly disclose but Maali teaches the image inspection apparatus according to claim 1, wherein the inspection execution section is configured to
perform the quality determination by using a normalized correlation by the normal inspection processing, and
confirm the defective product determination by the normal inspection processing when a correlation value obtained by the normal inspection processing is equal to or smaller than the threshold for confirming the defective product determination.
Maali, “The system then performs a normalized correlation between the set of smoothed directional-gradient-images and the one or more sets of translated directional-gradient-images (step 428). Note that the value of the normalized correlation can be viewed as a "figure of merit" that indicates the confidence of the match between the two sets of images”, [0077]; the normalized correlation technique may be used in the simple classifier of Alekseevich to determine the classification confidence level ([0025]); when the confidence is smaller than a predetermined threshold, the object classification result may be considered to be indicative to one object type (e.g. defect))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Maali into the modified system or method of Ijiri and Alekseevich in order to obtain simple and accurate object classification using normalized correlation techniques for comparing images with geometrical variations. The combination of Ijiri, Alekseevich and Maali also teaches other enhanced capabilities.

Regarding claim 4, the combination of Ijiri and Alekseevich teaches its/their respective base claim(s).
The combination of Ijiri, Alekseevich and Maali teaches the image inspection apparatus according to claim 1, wherein the inspection execution section is configured to
perform the quality determination by using a normalized correlation by the normal inspection processing, and

(Maali, see comments on claim 3; when the confidence is greater than a predetermined threshold, the object classification result may be considered to be indicative to another object type (e.g. non-defect))


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/5/2022